Per Curiam:

Plaintiff’s action was one for alimony. The defendant filed his cross-petition praying for a divorce. The court refused to grant alimony pending suit. The case having been called for trial, plaintiff’s motion for a continuance was overruled. Thereupon plaintiff dismissed her action and the case proceeded upon the cross-petition of the defendant, and he was granted the relief prayed for.. In this proceeding in error plaintiff’s complaint is principally upon the rulings of the court refusing to grant temporary alimony and overruling the motion for a continuance. No error is claimed in the granting of the divorce, and as-to that she does not seek a reversal. What she desires to-have reviewed are the orders made relative to alimony and continuance. Suppose they are such orders as, under the-statute, might now be reviewed and reversed, how could such action benefit the plaintiff in error ? She has dismissed her action and nothing is left to try in the court below.
The j udgment will be affirmed.